Appellant complains because we expressed the opinion that his bills of exception were not sufficiently full to present error. Regardless of his bills there appears to have been no error committed in permitting the officers to give evidence as to the result of the search of appellant's car. From the statement of facts we learn that two officers observed appellant in his car stopped by the side of the road. They were not looking for him at that time nor expecting to find him there. One of them says he had been looking for him prior to that time; the reason was not developed. Upon the occasion of the search the officers drove by appellant's car some fifty or sixty feet, got out of their car and went back towards appellant; in the meantime he had started his car; they told him to stop and as they walked towards his car they observed a liquid pouring out of the bottom of the car on to the ground. They then searched the car and found the liquid to be whisky and that the whole front end of the car was saturated with it. In the car they found a half gallon fruit jar practically empty. It had contained whisky. They also found in his car two or three empty pint bottles, some corks and a funnel. Why the officers stopped and went back towards appellant's car does not appear from the record. No search of the car was made until the whisky was observed running through the floor boards of the car, and it is not shown that any search was contemplated until this was observed by the officers. Under many authorities this would seem to furnish "probable cause" for the search of the car. The nearest in point on facts is Owens v., State, 13 S.W.2d 837. See also Battle v. State, 105 Tex.Crim. Rep., 290 S.W. 762; Rochelle v. State, 107 Tex.Crim. Rep., 294 S.W. 860; Washington v. State, 107 Tex.Crim. Rep., 296 S.W. 512.
The motion for rehearing is overruled.
Overruled. *Page 152